NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SANOFI-AVENTIS, SANOFI-AVENTIS U.S. LLC,
AND DEBIOPHARM, S.A., '
Plain,tiffs-Appellees,
V.
SANDOZ, INC., DABUR ONCOLOGY PLC, '
DABUR PHARMA LIMITED, FRESENIUS KABI
ONCOLOGY, MUSTAFA NEVZAT ILAC SANAY`II
A.S. (ALSO KNOWN AS MN PHARMACEUJ‘ICALS),
PAR PHARMACEUTICAL COMPANIES, INC., W.C.
HERAEUS GMBH, ABRAX[S BIOSCIENCE, INC.,
APP PHA_RMACEUTICALS LLC, NEW ABRAX[S,
INC., MAYNE PHARMA LIMITED, MAYNE
PHARMA (USA), INC., HOSPIRA AUSTRALIA PTY
LTD, HOSPIRA, INC., BARR LABORATORIES, INC.
PLIVA-LACHEMA A.S., AND FRESENIUS KABI
PHARMA LIMITED,
Defendants,
AND
SUN PHARMACEUTICAL INDUSTRIES, LTD. AND
CARACO PHARMACEUTICAL LABORATORIES,
LTD.,
Defendants-Appellants.
2012-1028

SANOFI-AVENTIS V. SANDOZ 2
Appeal from the United States District Cou1't for the
District of New Jersey in consolidated case no. 07-CV-
2762, Judge Joel A. Pisano.
ON MOTION
ORDER
Sanofi-Aventis U.S. LLC, et al. move for a 14-day ex-
tension of time, until February 3, 2012, to file their re-
sponse brief. The appellants oppose and move for "panel
assignment and to set oral argument."
Pursuant to Fed. Cir. IOP #3, paragraph 1, "the
clerk's office attempts to assign the appeal to the previous
panel, to a panel including at least two members of the
previous panel (if one of those members was the authoring
judge), or to a panel that contains the auth0ring judge, if
such a panel is otherwise constituted and available on a
subsequent argument calendar." The motion for "panel
assign1nent" is denied. The motion to "set oral argument"
is also denied because, inter alia, the appellants did not
signiEcantly expedite the filing of their opening brief.
Upon consideration thereof
IT IS ORDERED THATZ
(1) The motion for an extension of time is granted
Further extensions should not be anticipated
(2) The other pending motions are denied.
FoR THE CoUsT
JAN 09 2012
fs/ J an Horbaly
Date J an Horbaly
Clerk
F|LED
U.S. COURT 0F APPEAl.S FOR
THE FEDEHAL ClHCU|T
JAN 0 9 2012
JAN HORBALV
CLERK

3
cc: William E. Solander, Esq.
Daniel P. Shapiro, Esq.
s21
SANOFI~AVENTIS V. SANDOZ